NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         DEC 8 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

HECTOR ALEXANDER UMANZOR-                        No. 10-70909
AGUILAR,
                                                 Agency No. A094-770-546
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Hector Alexander Umanzor-Aguilar, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Tapia

Madrigal v. Holder, 716 F.3d 499, 503 (9th Cir. 2013). We grant the petition for

review and remand.

      In denying Umanzor-Aguilar’s asylum and withholding of removal claims,

the agency found Umanzor-Aguilar failed to establish past persecution or a fear of

future persecution on account of a protected ground. When the IJ and BIA issued

their decisions in this case, they did not have the benefit of this court’s decisions in

Perdomo v. Holder, 611 F.3d 662 (9th Cir. 2010), Henriquez-Rivas v. Holder, 707
F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir.

2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s

decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of

W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Umanzor-Aguilar’s

asylum and withholding of removal claims to determine the impact, if any, of these

decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of

this remand, we do not reach Umanzor-Aguilar’s remaining challenges to the

agency’s denial of his asylum and withholding of removal claims at this time.

      With respect to CAT relief, the record shows that the police refused to take a

report of the attack on Umanzor-Aguilar without the gang members’ names. The


                                            2                                     10-70909
IJ found that the police “were not able to really do much about” the attack and that

the evidence did not show the government was “aware of the activity.” These

findings are not supported. See Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.

1999) (agency errs when it distorts or disregards important aspects of claim); Tapia

Madrigal, 716 F.3d at 509 (petitioner need only show that “a public official”

would acquiesce in his torture). Thus, we also remand Umanzor-Aguilar’s CAT

claim for reconsideration of whether it is more likely than not he will be tortured

upon return to El Salvador in light of the police refusal to take the report. See

Ventura, 537 U.S. at 16-18; Tapia Madrigal, 716 F.3d at 510.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           3                                    10-70909